Truax, J.
(dissenting). On the 10th day of May, 1904, the defendants agreed that if the first mortgage of $7,000, which matured on the 1st day of October, 1904, should be called in at maturity they would procure an extension thereof for three years. The mortgage above mentioned bore interest at the rate of four and one-half per cent, per annum. On the 23d day of August, 1904, the plaintiff procured an extension of said first mortgage but the rate of interest was increased from four and one-half to five per cent, and the plaintiff paid $70 to the attorney who secured the extension of said first mortgage. I do not think that the plaintiff proved a cause of action against the defendants. Under the terms of the agreement between plaintiff and defendants, the defendants had until the 1st day of October, 1904, in which to procure an extension of the mortgage and if they could not procure an extension of the mortgage from the person who held the mortgage they had a right to take an assignment of the mortgage in their own names. Without consent from the defendants the plaintiff made his payments and procured the extension, and I do not think that he is entitled to hold the defendants for the loss caused by his own act.
I am in favor of affirming the judgment.
Judgment modified by increasing it to $175, with appropriate costs in court below, and as modified affirmed, with costs to appellant.